UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1172


PAMELA DIZ,

                    Plaintiff - Appellant,

             v.

REBECCA MARTIN, Owner Financer; FRANCIS TACY; JEFF TACY; SERGIO
DE SOUSA; ADAM BULL, Attorney; SABRINA DIZ; KELLY MARLER, Social
Worker; LARAMIE COLLINS; BRITNEY SHULTZ; REGENERATION
STATION; JONATHAN MCELROY, Attorney; ASHEVILLE POLICE
DEPARTMENT; MISSION HOSPITAL AFFILIATES; MCINTOSH LAW FIRM,
Attorneys; STORMY SPICER; LOUIS VEGA,

                    Defendants - Appellees.


Appeal from the United States District Court for the Western District of North Carolina,
at Asheville. Martin K. Reidinger, District Judge. (1:17-cv-00319-MR-DLH)


Submitted: August 17, 2018                                   Decided: September 7, 2018


Before DUNCAN and WYNN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Pamela Diz, Appellant Pro Se. Brian Donald Gulden, PATLA, STRAUS, ROBINSON
& MOORE, PA, Asheville, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Pamela Diz seeks to appeal from the district court’s order sua sponte dismissing

her civil complaint as frivolous. We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

       Parties are accorded thirty days after the entry of the district court’s final judgment

or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on December 29, 2017. The

notice of appeal was filed on February 8, 2018. Because Diz failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal period, we dismiss the

appeal. ∗ We deny as moot Diz’s two pending motions to appoint counsel, her motion to

supplement evidence in support of her claim, and her motion to file an addendum to her

informal brief. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                                 DISMISSED




       ∗
         On July 20, 2018, the district court entered an order denying Diz’s motion to
extend the appeal period.


                                              2